Citation Nr: 0835458	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-23 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1957 to 
November 1976.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to service connection 
for cardiovascular disease.    

The veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in May 2008.  A transcript of 
this hearing is associated with the claims folder. 

At the hearing before the RO in April 2007 and at the hearing 
before the Board in May 2008, the veteran and his 
representative raised the issue of entitlement to service 
connection for a heart disorder on a secondary basis, 
specifically as secondary to the service-connected right knee 
disability.  This issue is referred to the RO for appropriate 
action.  


FINDING OF FACT

Cardiovascular disease to include coronary artery disease and 
hypertension was detected many years after service and there 
is no probative evidence of record which establishes that the 
cardiovascular disease is related to service.        


CONCLUSION OF LAW

Cardiovascular disease to include coronary artery disease and 
hypertension was not incurred in or aggravated by active 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a cardiovascular disorder became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of the current 
cardiovascular disease.  

Review of the record shows that the veteran has diagnoses of 
coronary artery disease, peripheral vascular disease, and 
hypertension.  See the VA treatment records dated in 
September 2006, June 2005 and September 2004, and the private 
medical records from the V. Clinic dated in 1996 and 2004.    

With respect to Hickson element (2), service treatment 
records reveal no record of complaints, findings, treatment, 
or diagnosis of a cardiovascular disorder.  Service medical 
examinations dated in April 1971, October 1973, and June 1976 
indicate that examination of the heart and vascular systems 
were normal and chest x-ray examinations were negative and/or 
within normal limits.  Chest x-ray examinations dated in 
December 1965, September 1966, December 1967, and February 
1968 were negative.  An undated service medical record 
indicates that the veteran reported that he seldom had 
shortness of breath with exertion, chest pain or pressure, or 
chest pain.  The record is undated but notes that the veteran 
was age 35.  Service treatment records show that the veteran 
underwent an electrocardiogram (ECG) in May 1976; the ECG 
revealed normal sinus rhythm with sinus arrhythmia.  The 
clinical diagnosis was no heart disease.  Service treatment 
records show that upon retirement examination in June 1976, 
examination of the heart and vascular systems was normal.  
Chest x-ray examination was within normal limits.  

The Board finds that the Hickson element (2) has not been 
met, since there is probative evidence which establishes that 
the veteran did not have heart disease in service.  There is 
no competent evidence of a diagnosis of cardiovascular 
disease in service.   

With reference to Hickson element (3), for the veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not that the current 
cardiovascular disorder is related to a disease or injury 
that occurred in service, or that the cardiovascular disorder 
was shown in the first post-service year.  If the 
preponderance of the evidence shows otherwise, the veteran's 
claim must be denied.  

With respect to whether a relationship can be established 
between the current cardiovascular disorder and service on a 
presumptive basis, it is noted that there is no medical 
evidence of a diagnosis of cardiovascular disease within the 
first post-service year.  The veteran underwent a VA 
examination in June 1977.  The examination report indicates 
that chest x-ray examination was normal.  Cardiovascular 
examination was normal.  A cardiovascular disorder was not 
detected or diagnosed.  The earliest post-service evidence of 
cardiovascular disease is in January 1983, which is over six 
years after service separation.  Given the absence of the 
documentation of cardiovascular disease in the first post-
service year, entitlement to service connection for such 
disability may not be granted on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the veteran has a current 
cardiovascular disease that is related to service.  

As noted above, the first evidence of cardiovascular disease 
after service separation was in January 1983.  VA hospital 
records dated in January 1983 reflect a diagnosis of acute 
inferior myocardial infarction.  The VA hospital record notes 
that the onset of the symptoms, dull mid-chest pain radiating 
down the back and down the right and left arms, was January 
12, 1983.  A September 1996 private treatment record from the 
V. Clinic reflects diagnoses of atherosclerotic coronary 
artery disease, history of inferior myocardial infarction in 
February 1993, cardiac catherization in March 1993, and 
hypertension.  VA treatment records dated from 2001 to 2006 
show diagnoses of coronary vascular disease, myocardial 
infarction in 1982, peripheral vascular disease, and 
hypertension.  

The veteran has theorized that his current cardiovascular 
disease first manifested in service.  He asserts that he had 
symptoms of heart disease in service.  He also asserts that 
he experienced stress in service and he had a heart murmur in 
service, and this led to his cardiovascular disease.  See the 
veteran's testimony at the hearing before the Board in May 
2008.  

The veteran's own implied assertions that the cardiovascular 
disease is medically related to his period of service are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran, as a layperson, is 
competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence which establishes that the 
veteran has medical expertise.  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  
While the Board is sympathetic to the veteran's assertions 
that his current cardiovascular disease is related to 
service, he is not qualified to render a medical opinion 
regarding the origin of a disability, and his statements 
cannot serve as competent medical evidence of the etiology of 
this disability.  There is no competent evidence that 
supports the veteran's theory of the date of onset of the 
cardiovascular disease.  

On the other hand, the medical evidence against the veteran's 
claim consists of the service treatment records which 
establish that the veteran had no heart disease in service 
and the medical evidence which shows that the veteran's heart 
disease first manifested in 1983.  Review of the record shows 
that the veteran did not seek treatment for cardiovascular 
disease or other symptoms until more than six years after 
service separation.  This lengthy period without evidence of 
pertinent diagnosis weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is no competent evidence which establishes that the 
cardiovascular disease is medically related to the veteran's 
period of service.  The Board cannot ignore the fact that 
there were no objective findings in service, and that a 
diagnosis of cardiovascular disease was not made until 1983.  
The Board finds that the preponderance of the evidence 
establishes that the current cardiovascular disease first 
manifested many years after service and is not related to any 
disease or injury in service.  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

The veteran asserts that he has had symptoms of chest pain 
and cramps in the legs in service and since service.  See the 
veteran's testimony at the hearing before the Board in May 
2008.  The Board has considered these statements in 
conjunction with the other evidence of record including the 
service treatment records.  The Board notes that the 
veteran's statements made in 2008, almost 32 years after 
service separation, are not consistent with the veteran's 
contemporaneous reports of symptoms in the service treatment 
records.  For instance, regarding the symptoms of chest pain, 
in the reports of medical history dated in October 1957 and 
April 1971, the veteran reported "no" when asked if he had 
shortness of breath or pain or pressure in the chest.  
Regarding the report of symptoms of leg cramps, the reports 
of medical history dated in October 1957 and April 1971 
indicate that the veteran reported "no" when asked if he 
had leg cramps.  In another report dated in April 1971, the 
veteran reported that he had leg cramps; the examiner noted 
that the veteran had no cramps in the past three years.  An 
undated service treatment record, created when the veteran 
was age 35, notes that the veteran reported that he seldom 
had leg cramps or chest pain.    

Even if the Board concedes that the veteran had symptoms of 
chest pain and cramps in the legs in service and since 
service, the veteran's claim still fails based upon the lack 
of medical nexus associating these symptoms to the 
cardiovascular disease.  The provisions concerning continuity 
of symptomatology do not relieve the requirement that there 
be some evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Buchanan v. Nicholson, 
451 F.3d 1331 (2006); Savage, supra.  In this case, there is 
no competent evidence which relates the cardiovascular 
disorder to the in-service symptoms.  As discussed above, the 
probative evidence of record establishes that the current 
cardiovascular disease did not manifest in service but first 
manifested many years after service.  Thus, any in-service 
symptoms could not be related to the current cardiovascular 
disease.  For these reasons, the Board finds that service 
connection for a current cardiovascular disease is not 
warranted on the basis of continuity of symptomatology.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the veteran's 
current cardiovascular disease was incurred during service, 
to include on a presumptive basis, or is related to an in-
service injury or trauma.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for cardiovascular disease is 
not warranted.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the veteran in April 
2004, before the initial original adjudication of the claim.  
The letter notified the veteran of what information and 
evidence must be submitted to substantiate the claim for 
service connection, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006 and the 
claim was readjudicated in July 2007.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
hospital records dated in 1983 are associated with the claims 
folder.  VA treatment records dated from 2001 to 2006 and 
private treatment records from V. Clinic were obtained and 
associated with the claims folder.  There is no identified 
relevant evidence that has not been accounted for.  

A VA examination to obtain a medical opinion was not 
conducted in this case.  However, such additional action is 
not warranted.  As discussed above, the probative evidence 
establishes that the cardiovascular disease did not manifest 
in service and there is no evidence which associates this 
disease to an event, injury or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2007).  See Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  The Board finds that a medical opinion is not 
necessary because there is probative evidence establishing 
that the cardiovascular disease did not occur in service or 
manifest during the applicable presumptive period for which 
the claimant qualifies and there is sufficient competent 
medical evidence on file for the Board to make a decision on 
the claim.  Accordingly, a remand for the purpose of 
obtaining a medical opinion regarding whether the veteran's 
cardiovascular disorder is etiologically related to service 
is not warranted.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




ORDER

Entitlement to service connection for cardiovascular disease 
is denied. 




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


